Citation Nr: 1533412	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-36 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right hip and pelvic disability. 

2. Entitlement to a disability rating in excess of 20 percent for lumbar strain with disc disease and arthritis (hereafter "low back disability") prior to July 21, 2010, and in excess of 40 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to July 1984, from June 1987 to December 1987, and from August 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Boston, Massachusetts.  

The June 2007 rating decision denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for a right hip and pelvic disability, and denied a disability rating in excess of 20 percent for a low back disability.  In a November 2012 rating decision, the RO increased the Veteran's disability rating for her low back disability to 40 percent, effective July 21, 2010.  

The Veteran requested a hearing in her November 2008 Substantive Appeal.  However, in May 2015, the Veteran withdrew her appeal, cancelling her hearing request.  


FINDINGS OF FACT

1. In May 2015, prior to the promulgation of a decision on the issue of whether new and material evidence has been received to reopen a claim for service connection for a right hip and pelvic disability, the Veteran withdrew her appeal.  

2. In May 2015, prior to the promulgation of a decision on the issue of entitlement to a disability rating in excess of 20 percent for a low back disability prior to July 21, 2010, and in excess of 40 percent thereafter, the Veteran withdrew her appeal.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed petition to reopen a claim for service connection for a right hip and pelvic disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

2. The criteria for withdrawal of the Veteran's appealed claim for a disability rating in excess of 20 percent for a low back disability prior to July 21, 2010, and in excess of 40 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204 (2014).   

In the present case, the Veteran withdrew her appeal with regard to the issues listed above in May 2015 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal concerning the issue of whether new and material evidence has been received to reopen a claim for service connection for a right hip and pelvic disability is dismissed. 

The appeal concerning the issue of entitlement to a disability rating in excess of 20 percent for a low back disability prior to July 21, 2010, and in excess of 40 percent thereafter, is dismissed.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


